Name: Commission Regulation (EEC) No 3498/89 of 22 November 1989 on the issue of STM licences for rose bushes and amending Regulation (EEC) No 643/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Mo L 340/20 Official Journal of the European Communities 23. 11 . 89 COMMISSION REGULATION (EEC) No 3498/89 of 22 November 1989 on the issue of STM licences for rose bushes and amending Regulation (EEC) No 643/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and imports of given quantities may be permitted in the month of December when demand traditionally rises ; whereas the issues of STM licences should be mentioned specially in order to assess to risk of the new target ceiling being exceeded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants,Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 (3) thereof, HAS ADOPTED THIS REGULATIONHaving regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the application of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), Article 1 In the Annex to Regulation (EEC) No 643/86, under the target ceiling for rose bushes falling within CN code 0602 40 90 , '472 968 ' is hereby replaced by '520 265' units . Whereas Commission Regulation (EEC) No 643/86 (3), as last amended by Regulation (EEC) No 1145/89 (4), lays down detailed rules for the application of the supple ­ mentary trade mechanism to certain live plants and floricultural products imported into Portugal and in particular the Annex thereto fixes the target ceiling, as provided for in Article 251 ( 1 ) of the Act of Accession, applicable to imports of ornamental plaftts into Portugal from the other Member States of the Community for the year 1989 ; Article 2 i 1 . For the period 1 to 31 December 1989 STM licences for rose bushes as referred to in Article 1 shall be issued up to a maximum of 47 298 units . Whereas the abovementioned target ceiling has been reached ; whereas the continuation of imports at the rate observed would be likely to bring about a serious disturbance of the Portuguese market at the very time that domestic produce is placed on the market ; whereas the quantities imported have to a large extent not yet been marketed but stocks thereof are already depressing the market arid compete directly with local production ; whereas, by Regulation (EEC) No 3351 /89 (f), the Commission suspended, under the interim protective measures, the issue of STM licences until 30 November 1989 ; 2. Applications for STM licences shall be lodged on 23 and 24 November 1989. Member States shall notify the Commission by 27 November 1989 at the latest of the quantities in licence applications. If the quantities in STM licence applications exceed the quantities set out in paragraph 1 , the Commission shall fix a single percentage reduction in quantities applied for. 3 . STM licences, applications for which have been notified to the Commission, shall be issued on the fifth working day following the deadline laid down for lodging applications.Whereas, with prospects for a better situation on the market at the end of the year, an increase in the target ceiling may however be contemplated for the current year (') OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 293, 27 . 10. 1988, p. 7 . (3) OJ No L 60, 1 . 3 . 1986, p. 39 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (4) OJ No L 119, 29 . 4. 1989, p. 67. 0 OJ No L 323, 8 . 11 . 1989, p. 23 . No L 340/2123. 11 . 89 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1989. For the Commission Ray MAC SHARRY Member of the Commission